                            Case 4:19-cr-00161-KGB Document 33 Filed 12/15/20 Page 1 of 6
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                           UNITED STATES DISTRlCT COURT
                                                            Eastern District of Arkansas
                                                                           )
               UNITED STATES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                                  V.                                       )
                  NATILIE NICOLE JOHNSON                                   )
                                                                           )       Case Number: 4:19-cr-00161 KGB
                                                                           )       USM Number: 32657-009
                                                                           )
                                                                           )        CRYSTAL OKORO and LISA PETERS
                                                                           )       Defendant's Attorney
THE DEFENDANT:                                                                                             F; LED
                                                                                           U.S. Dif'T H!CT COURT
li1 pleaded guilty to count(s)     - --
                                       2
                                              - - - - - - --
                                                                                       EASTERN D! STR!CT J\ RKANSAS
                                                                      - - - - - - - - - - - - -- - - -- -- -- -- -
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                          Offense Ended
18 U.S.C. § 1001(a)(2)            Making Material False Statements, a Class D Felony                        2/26/2018                2




       The defendant is sentenced as provided in pages 2 through          _ _6_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)      1 and 3                               Dis        li1 are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                          12/11/2020
                                                                         Date of Imposition of Judgment




                                                                         Signature of Judge        '




                                                                          Kristine G. Baker, United States District Judge
                                                                         Name and Title of Judge




                                                                         Date
                             Case 4:19-cr-00161-KGB Document 33 Filed 12/15/20 Page 2 of 6
AO 2458 (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 4--Probation
                                                                                                        Judgment-Page _ _2_    of         6
DEFENDANT: NATILIE NICOLE JOHNSON
CASE NUMBER: 4:19-cr-00161 KGB
                                                              PROBATION
You are hereby sentenced to probation for a term of:

     Three (3) years.




                                                      MANDATORY CONDITIONS
I.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
     probation and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
4.    ltl You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
5.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.    D You must participate in an approved program for domestic violence. (check if applicable)
7.    ltl You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8.   You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.   If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
I 0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
     fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                           Case 4:19-cr-00161-KGB Document 33 Filed 12/15/20 Page 3 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4A - Probation
                                                                                                  Judgment-Page   --~3_ _      of   - - ~6~--
DEFENDANT: NATILIE NICOLE JOHNSON
CASE NUMBER: 4:19-cr-00161 KGB

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame .
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least IO
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.u scourts.gov.

Defendant's Signature                                                                                     Date
                           Case 4:19-cr-00161-KGB Document 33 Filed 12/15/20 Page 4 of 6
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 4D - Probation
                                                                                                            4_
                                                                                            Judgment-Page _ _      of       6
DEFENDANT: NATILIE NICOLE JOHNSON
CASE NUMBER: 4:19-cr-00161 KGB

                                          SPECIAL CONDITIONS OF SUPERVISION
 The first thirty (30) days of the defendant's probationary sentence shall be on home detention with a curfew. The curfew
 will be from 10:00 p.m . to 6:00 a.m. During curfew, she will be restricted to her residence at all times except for
 employment; education; religious services; medical, substance abuse, or mental health treatment; attorney visits ; court
 appearances; court-ordered obligations; or other activities as pre-approved by the officer.

 The defendant shall participate in Adult Education, GED , literacy classes, or other vocational/educational programs under
 the guidance and supervision of the probation office.

 The defendant must participate, under the guidance and supervision of the probation office, in a substance abuse
 treatment program which may include drug and alcohol testing, outpatient counseling, and residential treatment. Further,
 she must abstain from the use of alcohol throughout the course of treatment. She shall pay for the cost of treatment at the
 rate of $10 per session, with the total cost not to exceed $40 per month , based on ability to pay as determined by the
 probation office. If she is financially unable to pay for the cost of treatment, the co-pay requirement will be waived .

 The defendant must participate, under the guidance and supervision of the probation office, in a mental health treatment
 program. She shall pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per
 month , based on ability to pay as determined by the probation office. If she is financially unable to pay for the cost of
 treatment, the co-pay requirement will be waived .

 If the defendant is prescribed medication by the mental health provider, she must take the medication as prescribed and
 the probation office shall confirm that she is taking the medication as prescribed.

 The defendant shall disclose her substance abuse history to prescribing physicians and allow the probation office to verify
 disclosure.

 Until all criminal penalties have been satisfied, the defendant must not incur new credit charges or open additional lines of
 credit without the approval of the probation officer.

 Until all criminal penalties have been satisfied , the defendant must provide the probation officer with access to any
 requested financial information and authorize the release of any financial information. The probation office may share
 financial information with the United States Attorney's Office.
                             Case 4:19-cr-00161-KGB Document 33 Filed 12/15/20 Page 5 of 6
AO 2458 (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment -   Page       5    of        6
DEFENDANT: NATILIE NICOLE JOHNSON
CASE NUMBER: 4:19-cr-00161 KGB
                                                  CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment               Restitution                 Fine                    AVAA Assessment*                 JVT A Assessment**
TOTALS               $ 100.00                $ 15,383.00                 $ 0.00                     $ 0.00                        $   0.00



D      The determination of restitution is deferred until
                                                          -----
                                                                . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination .

D      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 36640), all nonfederal victims must be paid
       before the United States is paid.

Name of Payee                                                    Total Loss***                      Restitution Ordered           Priority or Percentage
  Social Security Administration                                                $15,383.00                   $15,383.00

   Debt Management Section

  Attention: Court Refund

   P.O. Box 2861

  Philadelphia, PA 19122




TOTALS                                $                   15,383.00                  $                 15,383.00
                                                                                         - - - - - - -- - -


liZl   Restitution amount ordered pursuant to plea agreement $

D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 36 l 2(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

liZl   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       liZl   the interest requirement is waived for the         D    fine    liZl   restitution.

       D      the interest requirement for the      D     fine       D restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking A.ct of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 1 I 0, 1 lOA, and I 13A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23 , 1996.
                            Case 4:19-cr-00161-KGB Document 33 Filed 12/15/20 Page 6 of 6
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                               Judgment -   Page _   6_ of
                                                                                                                                     _              6
 DEFENDANT: NATILIE NICOLE JOHNSON
 CASE NUMBER: 4:19-cr-00161 KGB

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     lli    Lump sum payment of$          100.00             due immediately, balance due


             •    not later than                                  , or
                                                                               Ill
             •    in accordance with
                                         •    C,
                                                    •    D,
                                                              •    E, or             F below; or

B     •      Payment to begin immediately (may be combined with            •   c,        D D,or      D F below); or

C     D Payment in equal            _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ - -~ over a period of
                           (e .g., months or years), to commence _ _ _ _ _ (e .g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal            _ _ _ _ _ (e .g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g. , months or years), to commence _ _ __ _ (e.g. , 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E     D      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     lill   Special instructions regarding the payment of criminal monetary penalties:
              Beginning the first month of probation, payments will be ten percent per month of the defendant's monthly gross
              income.




Unless the court has expressly ordered otherwise, if th is judgment imposes imprisonment, payment ofcriminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                     Joint and Several                 Corresponding Payee,
      (including defendant numbe1)                        Total Amount                          Amount                           if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecution and court costs.                                                    ·
